UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO JAVIER ARELLANO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00060-MR-1; 3:12-cv-00747-MR)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Javier Arellano, Appellant Pro Se. Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Edward R. Ryan, Assistant
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricardo    Javier     Arellano     seeks     to      appeal    the     district

court’s order denying in part and granting in part his 28 U.S.C.

§ 2255 (2012) motion.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).            A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by       demonstrating      that

reasonable     jurists     would    find     that      the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the     prisoner        must

demonstrate    both    that   the   dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Arellano has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with   oral    argument    because        the     facts   and     legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3